DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 28 December 2020.

Response to Amendment
Claims 1-10 were indicated as containing allowable subject matter in the previous action (Final Rejection filed on 10 November 2020), pending the overcoming of the rejection of claim 6 under 35 USC 112(b). Claim 6 has been canceled. Claims 1-5 and 7-10 are pending. In view of the cancelation of claim 6, the rejection under 35 USC 112(b) is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steven D. Jinks on 4 January 2021.
The application has been amended as follows: 
Claim 1
Line 3: “main container and holds an operating liquid, and a movable portion that is displaceably”
Claim 2
n operating liquid; and”
Line 11: “portion and connecting to the main container,”
Claim 9
Line 13: “liquid held in the another pressurization container[[,]] by being displaced in a reciprocating”
Claim 10
Line 5: “another cam that urges the other movable portion to displace the another”

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-5 and 7-10. The concept of a continuous bubble removal method comprising preparing a main container, a pressurization container that connects to the main container and holds an operating liquid, and a movable portion that is displaceably attached to the pressurization container; flowing a target liquid through the main container, the target liquid being a target of degassing, the target liquid including a bubble; and iteratively decreasing and increasing a volume of the bubble by iteratively pressurizing and depressurizing the target liquid from a region via the operating liquid by displacing, in a reciprocating manner, the movable portion while supporting the movable portion by a supporting portion of the pressurization container, the region being surrounded by a connecting portion of the pressurization container that is closer to the main container than the supporting portion, wherein an opening area of the supporting portion is larger than an opening area of the connecting portion (claim 1) is considered to define patentable subject matter over the prior art. 
a pressurization container that connects to the main container and holds an operating liquid; and a movable portion that is displaceably attached to the pressurization container, wherein the pressurization container includes a supporting portionthe movable portion iteratively applies force to the operating liquid held in the pressurization container by being displaced in a reciprocating manner with respect to the pressurization container while being supported by the supporting portion, the operating liquid iteratively pressurizes and depressurizes the target liquid from a region surrounded by the connecting portion by iteratively receiving force as the movable portion is displaced in a reciprocating manner, a volume of the bubble included in the target liquid iteratively decreases and increases by the target liquid being iteratively pressurized and depressurized by the operating liquid, and an opening area of the supporting portion is larger than an opening area of the connecting portion (claim 2) is considered to define patentable subject matter over the prior art.
The invention provides a device and method for the removal of bubbles from a highly viscous fluid ([0002]) that increases the amount of change in the pressurization and depressurization exerted from one location in the container to increase the removal rate of bubbles ([0005]) compared to when a basic pressurization container is not provided, while suppressing the displacement amplitude of a movable portion ([0010]).
The closest prior art is regarded to be Iwata (US 2014/0202331 A1), which discloses a continuous defoaming device (Fig. 1; [0019]) comprising a vessel 1 with an inlet for liquid with a bubble Iwata teaches vibration generators 2a and 2b to effect the pressurizing oscillations ([0033]), but Iwata provides no suggestion that the oscillation should be provided by pressurizing and depressurizing the target liquid via an operating liquid (distinct from a target liquid) with a movable portion. Since no suggestion is provided for a pressurization container holding an operating liquid, no suggestion is provided for a supporting portion and a connecting portion having opening areas of the claimed proportions. 
Related prior art Vines et al. (US 2014/0271252 A1) discloses (Fig. 1) a process fluid reservoir 30 or gas removal reservoir ([0080]) from which bubbles are removed ([0155]) (i.e. bubble removal apparatus comprising a main container through which a target liquid flows, the target liquid being a target of degassing, the target liquid including a bubble); piston cylinder or chamber 28 holding pumping fluid ([0078]) (i.e. a pressurization container that holds an operating liquid); and a piston within the chamber 28 ([0078]) (i.e. a movable portion that is displaceably attached to the pressurization container). The shell of chamber 28 can be regarded as a supporting portion of the pressurization container (i.e. the supporting portion supporting the movable portion when the movable portion is displaced in a reciprocating manner with respect to the pressurization container) and the line with valve 5 can be regarded as a connecting portion), the line being closer to reservoir 30 than the piston chamber  (i.e. the connecting portion being disposed closer to the main container than the supporting portion). The line connects to the reservoir 30 or main container via a working chamber 34 ([0078]). Process fluid is pressurized by a diaphragm 36 through the reciprocating motion of the piston ([0078], [0100]) (i.e. the movable portion iteratively applies force to the operating liquid held in the pressurization container by being displaced in a reciprocating manner with respect to the pressurization container while being supported by the supporting portion, the operating liquid iteratively pressurizes and depressurizes the target liquid from a region surrounded by the connecting portion by iteratively receiving force as the Vines does not teach the removal of bubbles by the same principle as Iwata, one skilled in the art would not have found it obvious to use the teaching of a piston chamber with a pumping fluid found in Vines to modify Iwata. 
Prior art Ooi et al. (US 2006/0051232 A1) discloses a super piezo-compressor 300 having a primary displacement member 46 (i.e. a movable portion) that acts upon a non-compressible fluid 45 (i.e. an operating liquid) to move a secondary displacement member 44 and a piston 16 (Fig. 4; [0025]). However, the compressor is applicable to the art of compressors and pumps and is used for pumping a liquid through a plenum for discharge ([0021]), so it is not regarded as pertinent to a related field as the instant invention, and it is unclear how or why it would be implemented by the skilled practitioner as a replacement for a vibration generator taught by Iwata (Iwata, Fig. 1). 
The above prior arts provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772